Citation Nr: 1047673	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case was previously before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's claims folder was 
subsequently transferred to the VA RO in New York, New York.  The 
appeal arises out of a February 2010 Board remand pursuant to the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) 
(requiring development when the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a service-connected disability for which an 
increased rating is sought).  The VA Appeals Management Center 
(AMC) in Washington, DC, denied the Veteran's claim for a TDIU 
due to service-connected disability in a July 2010 supplemental 
statement of the case.

In December 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A copy of the hearing transcript has been associated 
with the record.

In September 2010, the Board issued a decision denying the 
current TDIU issue on appeal.  In November 2010, the Veteran 
filed a motion for reconsideration of the Board's decision.  
Additionally, the Veteran's representative provided evidence 
which conclusively establishes that, as of March 2010, the VA RO 
in New York was in possession of documents from the Veteran, 
including VA 21-4138 (Statement in Support of Claim) and VA 21-
8940 (Veteran's Application for Increased Compensation Based on 
Unemployability), the ostensible absence of which was, in part, 
the basis for the Board's September 2010 denial of the Veteran's 
claim for TDIU.  Since the Board has decided, on the basis of a 
November 2010 motion by the Veteran's representative, to vacate 
its September 2010 decision as a result of learning of VA's 
receipt of said documents in March 2010, the motion for 
reconsideration of that decision is moot.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law, or when benefits were allowed based on false or 
fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2010).

In November 2010, the Veteran's representative informed the Board 
that the VA RO in New York had received documents from the 
Veteran, including VA 21-4138 and VA 21-8940, in March 2010.  As 
the Veteran's representative persuasively argues, those documents 
were timely submitted to VA, although they were filed at the 
wrong location, and were not actually in the Veteran's claims 
file while his claim was under consideration by the Board.  The 
undersigned Veterans Law Judge was therefore not aware of this 
evidence, and it was not considered in the September 2010 Board 
decision.  Because VA was in possession of those documents as of 
March 2010, VA is charged with both constructive and actual 
knowledge of their existence.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Therefore, the Board finds the consideration of the Veteran's 
TDIU claim in September 2010 was based on an incomplete record, 
and that the Veteran was not afforded full due process of law.  
Accordingly, the September 2010 Board decision addressing the 
issue of TDIU due to service-connected disability is vacated.


FINDINGS OF FACT

1.  Service connection is currently established for PTSD, rated 
as 70 percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; and malaria, rated as noncompensable.  The Veteran's 
combined evaluation is thus 70 percent disabling.

2.  The Veteran's service-connected disabilities, including PTSD, 
tinnitus, and malaria, are of such severity as to render him 
unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Letters dated April 2006, April 2008, June 2008, September 2008, 
and February 2010, provided to the Veteran before the October 
2006 rating decision, the March 2009 supplemental statement of 
the case, and the July 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  The Veteran was provided with such notice in February 
2010.  In this regard, after initially providing VA notice, 
followed by subsequent Dingess notice in February 2010, the RO 
readjudicated the claim in a supplemental statement of the case 
in July 2010.  Thus, the timing defects in the notice have been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has notified 
VA that he is not in receipt of Social Security Administration 
(SSA) benefits.  See December 2009 Board hearing at p. 18.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in February 2010, 
instructed the AOJ to send the Veteran a notice letter compliant 
with Dingess; to provide the Veteran with VA Form 21-8940, the 
Veteran's Application for Increased Compensation Based on 
Unemployability; and, if necessary, to issue a supplemental 
statement of the case.  The Board finds that the RO has complied 
with those instructions.  It sent the Veteran a notice letter 
complaint with Dingess, as well as VA Form 21-8940, in February 
2010, and it issued a supplemental statement of the case in July 
2010.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Claims for TDIU Due to 
Service-Connected Disabilities

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total (100 percent), when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one service-connected disability, it shall be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

Analysis:  TDIU Due to Service-Connected Disabilities

The Veteran currently has the following service-connected 
disabilities:  PTSD, rated as 70 percent disabling; bilateral 
tinnitus, rated as 10 percent disabling; and malaria, rated as 
noncompensable.  The Veteran's combined evaluation is thus 70 
percent disabling.  Because the Veteran has at least one 
disability ratable at 40 percent or more, and a combined rating 
of 70 percent or more, he meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

The Veteran has also submitted a February 2007 letter from two VA 
clinicians, in which they diagnosed the Veteran with PTSD, and 
also noted that he had hearing loss, tinnitus, and a history of 
malaria.  The VA clinicians opined that the Veteran "is not 
employable nor a candidate [for] vocational rehabilitation."  
Because the clinicians included both service-connected conditions 
(PTSD, tinnitus, and a history of malaria) and a non-service 
connected condition (hearing loss) in their determination that 
the Veteran is unemployable, their letter could not by itself 
establish TDIU due to service-connected disability.  

At his December 2009 Board hearing, the Veteran testified that 
"as soon as I was 50 I retired" from his job at a transit 
authority.  Id. at p. 18.  He further explained that he receives 
a retirement pension from that employer.  Id.  The Veteran also 
stated that he retired because he "couldn't work [any] more," 
and that his subsequent attempt to work as a security guard at 
the front desk of a nursing home on a per diem basis was 
unsuccessful because he "blew up at a couple of residents' 
families."  Id. at pp. 17-18.

The Veteran also sent letters dated August 2010 and October 2010, 
in which he described the considerable impact that his PTSD has 
had on his employability.  

VA clinicians submitted a letter in September 2010, in which they 
opined that, as a result of service-connected and non-service-
connected disorders, the Veteran is not a candidate for either 
educational or vocational training.

In November 2010, the Veteran submitted VA 21-8940, and indicated 
that he has been unemployed since 2004.

A VA physician and PTSD Program Director drafted a letter in 
November 2010 in which he explained that the Veteran continues to 
be seen as an outpatient in the PTSD Treatment Program.  The 
physician noted that, "despite [the Veteran's] continued 
compliance with the treatment process, there has not been any 
sustained nor significant improvement in his condition."  The VA 
physician proceeded to opine that the Veteran "continues to 
experience emotional and physical alterations in his health 
status as results of his military experiences.  His service 
connect[ed] disabilities of tinnitus, posttraumatic stress 
disorder and malaria, are solely responsible for the Veteran's 
inability to be employable or capable of doing even sedentary 
work."

The Veteran has provided evidence from a VA physician and 
posttraumatic stress disorder (PTSD) Program Director that his 
inability to be employable is solely attributable to his service-
connected disabilities.  Additionally, the Veteran has informed 
VA that he has been unemployed since 2004.

The Board finds that this competent medical evidence demonstrates 
that the Veteran's service-connected PTSD has progressed to the 
point that, when combined with his other service-connected 
disorders, it is sufficient to render it impossible for the 
average person in his position to follow a substantially gainful 
occupation.  According the benefit of the doubt to the Veteran, 
the Board finds that the criteria for a TDIU due to service-
connected disabilities have been met.  38 C.F.R. § 4.16.  The 
TDIU claim is granted.  38 C.F.R. § 4.3.




ORDER

A TDIU due to service-connected disabilities is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




_________________________________________________
A. BRYANT
      Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


